Case 1:21-mc-00442-KPF Document 3-1 Filed 05/12/21 Page 1 of 3




EXHIBIT A
Case 1:21-mc-00442-KPF Document 3-1 Filed 05/12/21 Page 2 of 3


   Уведомление об отправке искового заявления через
                 Судебный кабинет

                                 Уникальный номер: 197517104255724

                                 Дата отправки: 10.05.2021 19:35


                          Отправитель
                          ИИН 790531300832
                          ФИО ТИХОНОВ ЕВГЕНИЙ СЕРГЕЕВИЧ


                          Получатель
                        Область город Алматы
                 Судебный орган Медеуский районный суд города
                                Алматы (Гражданские дела)
    Case 1:21-mc-00442-KPF Document 3-1 Filed 05/12/21 Page 3 of 3




Translation from Russian:


          Notification of submission of a lawsuit through the
                        Judicial online cabinet


                                             Unique number: 197517104255724

                                          Date of submission: 05/10/202119:35


                                    Sender
                             ~=    790531300832
          Last name, frrst name, middle name: TIKHONOV YEVGENIY
                                                 SERGEYEVICH


                                   Recipient
                            District: City of Almaty
  Judicial authority: Medeu District Court of the City of Almaty (Civil Cases)
